DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 January 2021 have been fully considered but they are not persuasive.

Applicant alleges:
The office action argues that the specification does not adequately describe generating an artist trailer based on the release of a new album. Id. at p. 4. To the contrary, this topic is well described in the specification. Paragraph [0025] of the specification states that a release of a new album is an example of an event. Paragraphs [0027]-[0029] of the specification discuss media content that is newly available which would include a new album release. Paragraphs [0023]-[0024] describe “trailers [that] are used to provide a preview of media content that is going to be released to the public,” such as “music that is going to be released in an upcoming album for a particular artist.” And, the Title of the application and extensively throughout, the present application explains that media previews can be generated automatically.

Examiner respectfully disagrees.  The office action does not argue “that the specification does not adequately describe generating an artist trailer based on the release of a new album.”  The office action asserts the lack of disclosure of: 
1) “automatically determining, with a trailer generation application, that a new album is available on a media streaming service;” and
2) “automatically determining one or more artists of the new album.” 
after these steps.  The disclosure does not detail or mention an automatic determination of the availability of an album, let alone this automatic determination leading to the automatic generation.  
Applicant points to the teachings of the trailers being used to provide a preview of media that is going to be released, the release of a new album is an event.  However, the portions of the specification cited to by Applicant do not explicitly detail automatic determination of a new album being available.  To the contrary, these areas of the specification detail the automatic generation after the criteria are entered by the promoter.

Applicant’s arguments as to the drawings are not persuasive for the same reasons stated above regarding the 112 rejections.

Applicant further alleges:
Dodge does not describe each and every element of independent claims 31 and 40. In particular, Dodge does not describe selecting two or more representative songs for the one or more artists. Dodge describes methods of creating "micro-previews" of media content (such as a movie on Fire TV). This is accomplished by taking clips of the trailer and putting them together to make a shortened version of the trailer that a user can quickly view to assess interest in watching a movie (or other media content). However, Dodge only deals with one media content item at a time and therefore does not teach selecting two or more representative media items.

Examiner respectfully disagrees. As noted below, Dodge details that micro-preview includes edited content, which is a sample of an album that includes portions of various “songs” [plural, i.e. at least “two”] included in the album; col. 6 lines 30 – 40.

Applicant further alleges:
Sathish also does not describe each and every element of independent claim 50. In particular, Sathish does not describe uploading visual content to accompany an audio trailer.

Examiner respectfully disagrees. As noted below, Satish details that a user may submit videos to the media items database… using interface platform 103; para 67; note interface platform interacts with users to generate user interfaces… prompting users to complete processing media items submitted by directing users; para 41 as well as insert set heuristic information and criteria into media files in various formats such as mp4 files; para 37.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The claims recite the following features which are not depicted in the filed drawings:
1) “automatically determining, with a trailer generation application, that a new album is available on a media streaming service;” and
2) “automatically determining one or more artists of the new album.” 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 31 – 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 31 and 40 are directed to a system and a computer-implemented method.  The claimed system and method recite:
1) “automatically determining, with a trailer generation application, that a new album is available on a media streaming service;”
The specification only makes mention of a “new album” in para [0028].  In this paragraph, the release of a new album to a new streaming service is given as an example of an event.  The disclosure teaches of automatic generation of media trailers 
Further, figure 5 and paras [0062] – [0067] appear to most closely correlate to the claimed limitations presented in claims 31 and 40.  Further, it teaches of automatic generation when a new artist becomes available; para [0037].  However, the specification does not provide any details on an automatic determination of the availability of a new album on a music streaming service.  Rather, the specification details automatic generation based on various criteria, e.g. an artist, audience, duration and the like, see Fig. 6 and then will automatically generate the trailer based upon these various criteria. 

2) “automatically determining one or more artists of the new album”
The specification details identification of artists for the automatic generation, see for example Fig. 7 element 704.  The specification also details input for specifying artists in Fig. 6, in particular para [0069].  The specification does not, however, detail any type of determination or identification of artists on the claimed new album.  

Claims 32 – 39 and 41 – 43 are rejected for the same reasons as above as being dependent upon claims 31 and 40 and thus incorporating the entirety of their limitations therein.  

Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 49 depends upon canceled claim 48 which has been canceled.  Appropriate correction is required.  For the purpose of expediting prosecution, claim 49 will be interpreted as depending upon claim 44.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31 – 33, and 36 – 41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dodge (U.S. Patent 10,070,194).

Claim 31, Dodge discloses:
A computer-implemented method of automatically generating a media trailer (e.g. generating and providing micro-previews of edited content; abstract; Fig. 1) comprising:
automatically (e.g. “process” of Fig. 11) determining, with a trailer generation application (e.g. micro-preview engine), that a new album is available on a media streaming service (e.g.  category corresponding to collection of movies that have recently been released; col. 3 lines 28 – 45; note providing micro-previews for media content such as musical albums; col. 6 lines 28 – 48; micro-preview engine reads information such as release data; col. 2 lines 50 – 60; providing micro-previews of the entire election of new release category’ col. 9 lines 1 – 21; and see operation of Fig. 11; streaming micro preview; col. 8 lines 35 – 40);
automatically determining one or more artists of the new album (e.g. the obtained media content associated with a set of attributes; col. 15 lines 40 – 50; note the set of attributes associated with the media content including a director/producer; col. 4 lines 15 – 25) by accessing metadata associated with the album (e.g. attributes are part of an information set, such as a description of media content [“metadata”]; Fig. 4, 416 and col. 9 line 30 – 48); and 
automatically generating, with the trailer generation application, a media trailer (e.g. process of Fig. 11 for providing a number of micro-previews) for the new album (e.g. “albums,” col. 6 lines 30 – 40; new releases noted above) by:
selecting two or more representative media items for the one or more artists (e.g. Fig. 11 element 1102; note further, micro-preview includes edited content, which is a 
selecting a clip of each of the representative media items (e.g. selection of sequence of portions sf the media content as in Fig. 2); and 
arranging and equalizing the clips of the representative media items to generate the media trailer (e.g. micro previews provided consecutively, or in any order, or sequentially in a particular order any suitable order.. note also starting at 75% of the way through the movie for each of A, B, C, [equal]; col. 9 lines 1 – 21; consider also shorted previews that each last eight seconds of time; col. 3 lines 50 - 60).

Regarding Claim 32¸in addition to the elements stated above regarding claim 31, Dodge further discloses:
further comprising streaming the media trailer on a media streaming service to one or more media playback devices (e.g. streaming micro preview; col. 8 lines 35 – 40; note user device 104 as well).

Regarding Claim 33¸in addition to the elements stated above regarding claim 32, Dodge further discloses:
wherein the media trailer is streamed between two media items (e.g. note arrangement of trailers and scenes in the system, configurable in any combination/order; col. 7 line 50 – col. 8 line 14).

Claim 36¸in addition to the elements stated above regarding claim 31, Dodge further discloses:
wherein selecting one or more representative media items for the two or more artists and selecting a clip of each of the representative media items is performed based on criteria pre-defined by the media streaming service (e.g. utilizing preview information obtained from service providing computers, determining a customized version of a preview to present to the user; col. 5 lines 43 – 67)

Regarding Claim 37¸in addition to the elements stated above regarding claim 31, Dodge further discloses:
wherein selecting one or more representative media items for the two or more artists and selecting a clip of each of the representative media items is performed based on criteria pre-defined by a user of the trailer generation application (e.g. user input indicating a first set of attributes; col. 16 lines 5 – 17)

Regarding Claim 38¸in addition to the elements stated above regarding claim 31, Dodge further discloses:
wherein the media items are one or more of songs, podcast clips, portions of comedy shows, and portions of audiobooks (e.g. media content item, a song; col. 2 lines 30 – 35; audio book, comedies; col. 3 lines 30 – 35)

Regarding Claim 39¸in addition to the elements stated above regarding claim 31, Dodge further discloses:


Regarding Claim 40, Dodge discloses:
A system for automatically generating a customized artist trailer for an individual (e.g. generating and providing micro-previews of edited content; abstract; Fig. 1) comprising a media server (e.g. client server arrangements; col. 16 lines 55 – 61) comprising:
at least one processing device (e.g. note the various processing elements of the overall system depicted in Fig. 12); and
at least memory device including a trailer generation application and a music streaming service that, when executed by the at least one processing device cause the media server (e.g. note applications in example architecture of Fig. 12, for example application 1206 or O/S 1214, 1226, micro engine 102; further note that Computer-executable instruction or firmware implementations of the processor(s) 1214 may include computer-executable or machine-executable instructions written in any suitable programming language to perform the various functions described; col. 17 lines 25 – 31) to:
automatically (e.g. “process” of Fig. 11) determine that a new album is available on the music streaming application (e.g.  category corresponding to collection of movies that have recently been released; col. 3 lines 28 – 45; note providing micro-previews for media content such as musical albums; col. 6 lines 28 – 48; micro-preview engine reads information such as release data; col. 2 lines 50 – 60; providing micro-previews of the 
automatically determine one or more artists of the new album (e.g. the obtained media content associated with a set of attributes; col. 15 lines 40 – 50; note the set of attributes associated with the media content including a director/producer; col. 4 lines 15 – 25) by accessing metadata associated with the album (e.g. attributes are part of an information set, such as a description of media content [“metadata”]; Fig. 4, 416 and col. 9 line 30 – 48); and
automatically generate, with the trailer generation application, an artist trailer (e.g. process of Fig. 11 for providing a number of micro-previews) for the new album (e.g. “albums,” col. 6 lines 30 – 40; new releases noted above) by:
analyzing media consumption history of the individual (e.g. micro preview engine utilizes machine learning techniques to analyze order history information associated with a user; col. 6 lines 49 – 55); 
selecting two or more representative songs for the one or more artists from the new album based on the media consumption history of the individual (e.g. Fig. 11 element 1102; note further, micro-preview includes edited content, which is a sample of an album that includes portions of various “songs” [plural, i.e. at least “two”] included in the album; col. 6 lines 30 – 40; and note the use of the analyzed historical information associated with the user to generate the micro previews; col. 20 lines 38 - 67);
selecting a clip of each of the representative songs (e.g. selection of sequence of portions sf the media content as in Fig. 2); and

stream music and artist trailers, with the music streaming service, to one or more media-playback devices (e.g. see operation of Fig. 11 and architecture of Fig. 12; streaming micro preview; col. 8 lines 35 – 40).

Claim 41 is rejected under the same grounds stated above as being directed to the system claim corresponding to the method of Claim 33.


Claim(s) 50 and 53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sathish (hereinafter Sat, U.S. Patent Application Publication 2013/0266290).

Regarding Claim 50, Sat discloses:
A system for automatically generating a customized multimedia artist trailer comprising a media server comprising at least one processing device and at least one memory device, the memory device storing data instructions that, when executed by the at least one processing device, cause the media server to: execute a trailer generation application configured (e.g. approach for creating a media compilation, facilitated by a 
display on a computing device a trailer generation interface (e.g. issuing commands associated with graphical elements presented on the display 714; para 74; users to fill out template; para 28 note criterial or field, and displaying parameters, parameter index for a user to complete; para 30; fields; paras 56, 67; collecting heuristic information; see entire spec, for example, paras 27 – 30) comprising: 
an artist field (e.g. media purpose; para 30; media purpose including, for example “Spielberg,” par 68; Fig. 6; note parameters displayed; para 30; and user interfaces created to select criteria suiting their media compilation needs; para 42 )
a visual content upload field (e.g. user may submit videos to the media items database… using interface platform 103; para 67; note interface platform interacts with users to generate user interfaces… prompting users to complete processing media items submitted by directing users; para 41);
a trailer duration selector (e.g. template including duration; para 28, 29, 61; fig. 3; and user interfaces created to select criteria suiting their media compilation needs; para 42); and
an audience selector (e.g. template including target audience; para 28, 30, 61; Fig. 3; and user interfaces created to select criteria suiting their media compilation needs; para 42) comprising options to select an individually targeted audience (e.g. “teen” audience; see paras 42, 43, 68 and Fig. 6; note “individual audience” interpreted using plain language meanings of the modifier/adjective individual, “belonging or relating to, or suitable for, people or things that are different or particular in some way,” 
receive input from a user identifying at least one artist in the artist field (e.g. users specify criteria or field including media purpose; para 30; and prompt users to fill out templates; para 28; note Spielberg as media purpose; para 68; Fig. 6);
receive input from the user selecting a duration in the trailer duration selector (e.g. users specify criteria or field; para 30; and prompt users to fill out templates; para 28; user enter parameters including length of clip; para 51; editing parameters including duration; para 61);
receive input from the user identifying an audience at the audience selector (e.g.; including target audience; paras 28, 30, see also fig. 6)
receive input from the user of visual content related to an event involving the at least one artist (e.g. submitted videos to the media items database and seeking a media compilation made with the heuristic information… selection of heuristic information; para 67, see continuing discussion follow in para 68 directed to Fig. 6 as well);
automatically select one or more representative audio media items for the at least one artist based on the selected audience  (e.g. collecting media items for making compilations; para 47; note determining heuristic information for creating the at least one media compilation; para 27; also see para 45);
automatically select a clip of each of the representative audio media items (e.g. heuristic information also pertains or relates to significant events in media clips… and dictating how much of a clip to include in a media completion; para 29); 

integrate the visual content with the clips of the representative audio media items to generate the multimedia artist trailer (e.g. determining which “clips” to use in making the compilation; para 31; and run the information associated with the criteria though the raw media to generate at least one media compilation; para 33; and may insert set heuristic information and criteria into media files in various formats such as mp4 files; para 37); and
execute a media stream service configured to stream audio media content and multimedia artist trailers to one or more media-playback devices (e.g. note compilation platform in a networked context of Fig. 1, and the software applications executing and sending information to/from each other; para 48, 39; consider also the compilation platform 111 creates the media compilation, and it is located remotely from the user equipment in Fig. 1).

Claim 53¸in addition to the elements stated above regarding claim 50, Sat further discloses:
wherein the additional media content is one or more of a video clip of a concert, a clip of a music video, an album cover art image, a tour poster image, an image of the artist, and an image related to the event (e.g. videos submitted to the media item database for media compilations, raw media submitted; para 67, 47, 26, 27; concrete event, wedding event, etc; para 30).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 34 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodge (U.S. Patent 10,070,194) in view of Raj (U.S. Patent 9,002,175).

Regarding Claim 34¸in addition to the elements stated above regarding claim 31, Dodge fails to disclose:
further comprising playing the media trailer on a social media platform.
In a related field of endeavor (e.g. media consumption/generation), Raj discloses a system that performs an automated trailer creation similar to that of Dodge, and further notes the desire to include video sharing on social networking sites; col. 1 lines 10 – 20.  Raj further details generating a video trailer for a channel including social 
Modifying Dodge to enable the sharing and social media aspects of Raj further disclose:
further comprising playing the media trailer on a social media platform (e.g. Dodges compilations, now shared on social networking sites as desired in Raj above).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Raj to the disclosure of Dodge.  Doing so would have been predictable given the similarities in the two disclosures and the amount of overlap in features.  Further, application of Raj’s features would also enable  a user of Dodge to promote trailers without the complex and time consuming process usually required; see Raj col. 1 lines 10 – 29.

Claim 42 is rejected under the same grounds stated above as being directed to the system claim corresponding to the method of Claim 34.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 44 – 47, 49, 50, 53, 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 24 of U.S. Patent No. 10,545,720. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘720 patent generally describe the features presented in the claims of the instant application, arranged in differing dependencies and using different language. Altering to arrive at the specific organization and language as claimed in the instant application would have been obvious to a skilled artisan at the time of filing as it would be an obvious extension of the features presented in the ‘720 patent.


Allowable Subject Matter
Claims 44 – 47, 49 and 55 contain allowable subject matter in view of the prior art.  However, they are still rejected under obvious type double patenting and claim 49 is rejected under 112b.  These issues must be addressed for the claims to be in condition for allowance. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654